



RESTRICTED STOCK AWARD AGREEMENT


THIS RESTRICTED STOCK AWARD AGREEMENT (the “Agreement”), is made and entered
into effective _________________ (the “Grant Date”), by and between
InnerWorkings, Inc., a Delaware corporation (the “Company”), and
_________________ (the “Participant”).


RECITALS


WHEREAS, the Company has adopted the InnerWorkings, Inc. 2006 Stock Incentive
Plan, as amended (the “Plan”);


WHEREAS, pursuant to the Plan, the Company desires to grant to the Participant
the shares of Restricted Stock set forth in Section 2(a) below, subject to
certain restrictions set forth in this Agreement, effective as of the Grant
Date; and


WHEREAS, the Board of Directors or Compensation Committee of the Board of
Directors of the Company (the “Committee”) has duly made all determinations
necessary or appropriate to the grants hereunder.


NOW, THEREFORE, in consideration of the premises and the mutual covenants set
forth in this Agreement and for other good and valuable consideration, the
receipt of which is hereby acknowledged, the parties agree as follows:


AGREEMENT


1.Definitions. Any capitalized term used in this Agreement that is not defined
in this Agreement will have the same meaning given to it in the Plan.


2.Grant of Restricted Stock; Vesting.
(a)Subject to the terms and conditions of the Plan, and the additional terms and
conditions set forth in this Agreement, the Company hereby grants to the
Participant, as a matter of separate agreement and not in lieu of salary or any
other compensation for services, an Award of _________________ shares of
Restricted Stock.
(b)Provided that the Participant remains continuously in Service as of each
applicable vesting date, one quarter (1/4) of the Restricted Stock will vest on
each of the first four (4) anniversaries of the Grant Date. In the event that
the Participant incurs a termination of Service for any reason, all unvested
shares of Restricted Stock shall be cancelled and forfeited.


3.Certificates; Transferability. Shares of Restricted Stock awarded under
Section 2 will be evidenced by one or more certificates or will be credited to a
book entry account maintained by the Company on behalf of the Participant, and
such certificate(s) or book entry (as applicable) will appropriately record the
terms, conditions and restrictions applicable to such Restricted Stock. To the
extent certificates are issued with respect to the Restricted Stock, the Company
will retain physical possession of such certificates, and the Participant shall
be required upon demand to execute and deliver one or more stock powers to the
Company, endorsed in blank, relating to such shares of Restricted Stock for so
long as such shares remain unvested and subject to a risk of forfeiture. Neither
unvested shares of Restricted Stock, nor the right to vote such shares and
receive dividends thereon, may be sold, assigned, transferred, exchanged,
pledged, hypothecated or otherwise encumbered; provided, however, that the
Participant may grant to another person a revocable proxy to vote unvested
shares of Restricted Stock at a Company stockholder meeting.


4.Rights as a Stockholder. Prior to the time that the Restricted Stock is fully
vested, the Participant will have full voting rights with respect to shares of
Restricted Stock issued hereunder. The Participant will be entitled to receive
dividends on shares of Restricted Stock if and when dividends are payable on
Shares to shareholders of record after the Grant Date (unless and until such
Restricted Stock is forfeited). In the absence of an effective election under
Section 83(b) of the Code, dividends paid on unvested shares of Restricted Stock
will be treated as compensation and are subject to withholding.


5.Delivery and Withholding. Subject to satisfaction of any tax withholding
obligation as described below, shares of Restricted Stock that are no longer
subject to forfeiture will be transferred and delivered to the Participant as
soon as practicable after the date on which they vest in accordance with Section
2(b). Upon the vesting of shares of Restricted Stock, the prohibition against
the sale or transfer of such shares will be lifted and such shares may be
treated as any other Shares, subject to any restrictions on transfer that may be
applicable under federal securities laws. In the absence of an effective
election under Section 83(b) of the Code, the payment to the Participant and
transfer of such shares of Restricted Stock upon vesting will be subject to
withholding by the Company of amounts sufficient to cover withholding
obligations applicable to such payment and transfer. In the event that any
required tax withholding upon the settlement of such Restricted Stock exceeds
the Participant’s regular compensation available to satisfy such withholding,
the Participant agrees to remit to the Company, as a condition of settlement of
the Restricted Stock,


1

--------------------------------------------------------------------------------





such additional amounts as are necessary to satisfy such required withholding.
Any withholding obligation may be settled either in cash or with Shares,
including by withholding Shares that are otherwise deliverable hereunder upon
vesting of Restricted Stock.


6.Covenants Not to Compete or Solicit.


(a)During the Participant’s Service and for a period of two (2) years following
the termination thereof for any reason, the Participant shall not, anywhere in
the Geographic Area (as defined below), other than on behalf of the Company or a
Subsidiary of the Company or with the prior written consent of the Company,
directly or indirectly:


(i)perform services for (whether as an employee, agent, consultant, advisor,
independent contractor, proprietor, partner, officer, director or otherwise),
have any ownership interest in (except for passive ownership of five percent
(5%) or less of any entity whose securities have been registered under the
Securities Act of 1933, as amended, or Section 12 of the Exchange Act, or
participate in the financing, operation, management or control of, any firm,
partnership, corporation, entity or business that engages or participates in a
“competing business purpose” (as defined below);


(ii)induce or attempt to induce any customer, potential customer, supplier,
licensee, licensor or business relation of the Company or a Subsidiary of the
Company to cease doing business with the Company or such Subsidiary, or in any
way interfere with the relationship between any customer, potential customer,
supplier, licensee, licensor or business relation of the Company or a Subsidiary
of the Company or solicit the business of any customer or potential customer of
the Company or a Subsidiary of the Company, whether or not the Participant had
personal contact with such entity; and


(iii)solicit, encourage, hire or take any other action that is intended to
induce or encourage, or has the effect of inducing or encouraging, any employee
or independent contractor of the Company or any Subsidiary of the Company to
terminate his or her employment or relationship with the Company or any
Subsidiary of the Company, other than in the discharge of his or her duties as
an officer of the Company, if applicable.


(b)For purposes of this Agreement, the term “competing business purpose” shall
mean the sale or provision of any printed materials, items, or other products or
services that are competitive with in any manner the products or services sold
or offered by the Company or a Subsidiary thereof while this Agreement is in
effect. The term “Geographic Area” shall mean the Participant’s country of
employment and any other countries in which the Participant conducts business on
behalf of the Company or a Subsidiary of the Company.


(c)The covenants contained in this Section 6 shall be construed as a series of
separate covenants, one for each county, city, state or any similar subdivision
in any Geographic Area. Except for geographic coverage, each such separate
covenant shall be deemed identical in terms to the covenant contained in the
preceding sections. If, in any judicial proceeding, a court refuses to enforce
any of such separate covenants (or any part thereof), then such unenforceable
covenant (or such part) shall be eliminated from this Agreement to the extent
necessary to permit the remaining separate covenants (or portions thereof) to be
enforced. In the event that the provisions of this Section 6 are deemed to
exceed the time, geographic or scope limitations permitted by applicable law,
then such provisions shall be reformed to the maximum time, geographic or scope
limitations, as the case may be, permitted by applicable law.


7.Remedies for Breach.


(a)The Participant acknowledges and agrees that the agreements and covenants set
forth in Section 6 are reasonable and necessary for the protection of the
Company’s business interests, that irreparable injury will result to the Company
if the Participant breaches any of the terms of said covenants, and that in the
event of the Participant’s actual or threatened breach of any such covenants,
the Company will have no adequate remedy at law. The Participant accordingly
agrees that, in the event of any actual or threatened breach by the Participant
of any of said covenants, the Company will be entitled to seek immediate
injunctive and other equitable relief, without bond and without the necessity of
showing actual monetary damages. Nothing in this Section 7 will be construed as
prohibiting the Company from pursuing any other remedies available to it for
such breach or threatened breach, including the recovery of any damages that it
is able to prove.


(b)In addition, and not in limitation of the foregoing, in the event of the
Participant’s breach of any of the covenants set forth in Section 6, (i) the
shares of Restricted Stock (whether vested or unvested) shall immediately be
forfeited and (ii) the Company shall be entitled to recover any Shares acquired
upon the vesting of the Restricted Stock, and if the Participant has previously
sold any of the Shares derived from the vesting of the Restricted Stock, the
Company shall also have the right to recover from the Participant the economic
value thereof.


2

--------------------------------------------------------------------------------





(c)Each of the parties to this Agreement will be entitled to enforce its rights
under this Agreement specifically, to recover damages by reason of any breach of
any provision of this Agreement, and to exercise all other rights existing in
its favor. The Participant agrees and acknowledges that money damages will not
be an adequate remedy for any breach of the provisions of this Agreement and
that the Company will be entitled to specific performance and injunctive relief
in order to enforce or prevent any violations of the provisions of this
Agreement.


8.Plan. The Participant hereby acknowledges receipt of a copy of the Plan.
Notwithstanding any other provision of this Agreement, the Restricted Stock is
granted pursuant to the Plan, as in effect on the date of the Agreement, and is
subject to the terms and conditions of the Plan, as the same may be amended from
time to time; provided, however, that except as otherwise provided by the Plan,
no amendment to either the Plan or this Agreement will deprive the Participant,
without the Participant’s consent, of any shares of Restricted Stock or of the
Participant’s rights under this Agreement. The interpretation and construction
by the Committee of the Plan, this Agreement, the Restricted Stock, and such
rules and regulations as may be adopted by the Committee for the purpose of
administering the Plan, will be final and binding upon the Participant.


9.No Employment Rights. No provision of this Agreement or of the Restricted
Stock will give the Participant any right to continue in the employ of the
Company or any of its Affiliates, create any inference as to the length of
employment of the Participant, affect the right of the Company or its Affiliates
to terminate the employment of the Participant, with or without Cause, or give
the Participant any right to participate in any employee welfare or benefit plan
or other program of the Company or any of its Affiliates.


10.Changes in Company’s Capital or Organizational Structure. The existence of
the Restricted Stock shall not affect in any way the right or authority of the
Company or its shareholders to make or authorize any or all adjustments,
recapitalizations, reorganizations or other changes in the Company’s capital
structure or its business, or any merger or consolidation of the Company, or any
issue of preferred Shares ahead of or affecting the Shares or the rights
thereof, or the dissolution or liquidation of the Company, or any sale or
transfer of all or any part of its assets or business, or any other act or
proceeding, whether of a similar character or otherwise.


11.Delays. In accordance with the terms of the Plan, the Company shall have the
right to suspend or delay any time period prescribed in this Agreement or in the
Plan for any action if the Committee shall determine that the action may
constitute a violation of any law or result in any liability under any law to
the Company, an Affiliate or a shareholder in the Company until such time as the
action required or permitted will not constitute a violation of law or result in
liability to the Company, an Affiliate or a shareholder of the Company.


12.Governing Law; Construction. This Agreement and the Restricted Stock will be
governed by, and construed and enforced in accordance with, the laws of the
State of Illinois without regard to conflicts of law principles. The
jurisdiction and venue for any disputes arising under, or any action brought to
enforce (or otherwise relating to), this Agreement will be exclusively in the
courts in the State of Illinois, Cook County, including the Federal Courts
located therein (should Federal jurisdiction exist). Common nouns and pronouns
shall be deemed to refer to the masculine, feminine, neuter, singular and
plural, as the context requires.


13.Entire Agreement. This Agreement, together with the Plan and any other
agreements incorporated herein by reference, constitutes the entire obligation
of the parties with respect to the subject matter of this Agreement and
supersedes any prior written or oral expressions of intent or understanding with
respect to such subject matter (provided, that this Agreement shall not
supersede any written employment agreement or other written agreement between
the Company and the Participant, including, but not limited to, any written
restrictive covenant agreements). The Participant represents that, in executing
this Agreement, he does not rely and has not relied upon any representation or
statement not set forth herein made by the Company with regard to the subject
matter, bases or effect of this Agreement or otherwise.


14.Amendment. This Agreement may be amended as provided in the Plan.


15.Waiver; Cumulative Rights. The failure or delay of either party to require
performance by the other party of any provision of this Agreement will not
affect its right to require performance of such provision unless and until such
performance has been waived in writing. Each right under this Agreement is
cumulative and may be exercised in part or in whole from time to time.


16.Counterparts. This Agreement may be signed in two counterparts, each of which
will be an original, but both of which will constitute one and the same
instrument.




3

--------------------------------------------------------------------------------





17.Notices. Any notices required or permitted under this Agreement must be in
writing and may be delivered personally or by mail, postage prepaid, addressed
to (a) the Company at InnerWorkings, Inc., 600 West Chicago Avenue, Suite 850,
Chicago, IL 60654, Attention: Corporate Secretary and (b) the Participant at the
Participant’s address as shown on the Company’s payroll records, or to such
other address as the Participant, by notice to the Company, may designate in
writing from time to time.


18.Headings. The headings in this Agreement are for reference purposes only and
will not affect the meaning or interpretation of this Agreement.


19.Severability. If any provision of this Agreement is for any reason held to be
invalid or unenforceable, such invalidity or unenforceability will not affect
any other provision of this Agreement, and this Agreement will be construed as
if such invalid or unenforceable provision were omitted.


20.No Strict Construction. The language used in this Agreement will be deemed to
be the language chosen by the parties to express their mutual intent, and no
rule of strict construction will be applied against any party.


21.Successors and Assigns. This Agreement will inure to the benefit of and be
binding upon each successor and assign of the Company. All obligations imposed
upon the Participant or a representative, and all rights granted to the Company
under this Agreement, will be binding upon the Participant’s or the
representative’s heirs, legal representatives and successors.


22.Tax Consequences.    The Participant agrees to determine and be responsible
for all tax consequences to the Participant with respect to the Restricted
Stock.


23.No Guarantee of Future Awards. This Agreement does not guarantee the
Participant the right to or expectation of future Awards under the Plan or any
future incentive plan adopted by the Company.


24.Incentive Compensation Recoupment. Notwithstanding anything in the Plan or in
this Agreement to the contrary, this Award shall be subject to any compensation
recovery and/or recoupment policy adopted by the Company to comply with
applicable law, including, without limitation, the Dodd-Frank Wall Street Reform
and Consumer Protection Act, or to comport with good corporate governance
practices, as such policies may be adopted and/or amended from time to time.




[signature page follows]
    


4

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Company and the Participant have executed this Agreement
as of the date first written above.




INNERWORKINGS, INC.:                PARTICIPANT:




By:    ______________________________        By:    ______________________________




Title    ______________________________        Name:    ______________________________




Name:    ______________________________








5